On Application for Rehearing.
LAND, J.
Our decree in this case was based on the doctrine of the last clear chance, which implies negligence on both sides. Plaintiff was guilty of negligence in not stopping, looking, and listening before driving his hand car on the bridge. The engineer was guilty of gross negligence in driving his train onto the bridge at a greater rate of speed than six miles an hour.
*937The engineer discovered the danger when the hand car was at a distance of about 1,000 feet away. He signaled the plaintiff to. back the hand car. The plaintiff did so. The engineer stated that, when he found that the locomotive was beyond control on account of a defective air brake, he signaled the plaintiff to jump. Plaintiff testified that he saw no such signal. The inference from the testimony of the engineer is that he could have stopped the train in time to avert the accident, if the air brake had been in proper condition. If such was the case, ordinary prudence demanded the resort to other means to stop the train. An experienced railroad man testified that the train could have 'been stopped by the use of the reverse lever.
The hand ear was lawfully on. the track. The question is whether the engineer, as soon as he discovered the hand car on the track, used every effort to prevent a collision; or, in other words, whether he could have avoided the accident by the exercise of that degree of diligence demanded by the emergency of the case. On this issue the evidence is conflicting. The jury heard the witnesses, and viewed the bridge. Their verdict shows that they evidently found that under all the circumstances of the case the train could and should have been stopped in time to avert the accident.
The question was one of fact for practical men to decide, and, after considering the evidence, we are not prepared to say that the verdict is erroneous, especially as there is also evidence tending to show reckless indifference to consequence, on the part of the engineer.
The contention that the lessee is not liable ■because it sublet its franchise to use the railroad tracks is without force, because the lessee is bound both by law, and in this case also by contract, in the same manner as the lessor railroad would have been. Muntz v. Railroad Co., 111 La. 423, 35 South. 624, 64 L. R. A. 222, 100 Am. St. Rep. 495; Hamilton v. Railroad Co., 117 La. 243, 41 South. 560, 6 L. R. A. (N. S.) 787.
On reconsideration, however, we are satisfied that we erred in making any allowance for punitory damages, as there is no evidence that the defendants authorized, ratified, or approved the conduct of the engineer on the occasion in question. See Patterson v. New Orleans & C. R. Light Power Co., 110 La. 797, 34 South. 782, and authorities therein cited.
The small bone of plaintiff’s leg was broken, his ankle was sprained, and he was bruised on the shoulder. At the time of the trial of case the plaintiff! was able to walk without assistance, 'but he complained of pains now and then in his ankle, and of severe pains in the back. The attending physician testified that on his first visit to the plaintiff the latter did not complain of pains in his back, but did so the next day, and continued to complain from that time on. The physician further testified that after a thorough examination of plaintiff’s back he could not discover any lesion or injury that would account for the pain cojnplained of by the plaintiff, and that such pain might have been the result of malaria or rheumatism. Under these circumstances, we are disinclined to allow any considerable amount for pain and suffering which may have been merely temporary. We are of opinion that an award of $2,000, with costs in both courts, is a sufficient compensation for the injuries sustained.
It is therefore ordered that our former .decree herein be amended 'by reducing the amount to $2,000, with costs in both courts, and, as thus amended, said decree be reinstated and made the final judgment of the court.
And it is further ordered that in all other respects a rehearing is refused.